In a support proceeding pursuant to Family Court Act article 4, the petitioner husband appeals from an order of the Family Court, Nassau County (Balkin, J.), entered October 4, 1988, which denied his objections to an order of the same court (Bannon, H.E.), dated July 11, 1988, which denied his *595application for a downward modification of his maintenance and child support obligations pursuant to a separation agreement.
Ordered that the order is affirmed, with costs.
Contrary to the husband’s contention, we find that he did not demonstrate a "material” adverse change in his financial circumstances sufficient, pursuant to the terms of the parties’ separation agreement, to warrant a downward modification of his maintenance and child support obligations. Although the record establishes that he lost his position as a financial analyst in September 1987, he continued to receive semimonthly severance payments in the amount of $5,833.33 until March 15, 1988. Moreover, by the time these severance payments ended, the husband had started his own money management firm, which he projected would earn between $40,000 and $50,000 in 1988. Despite the stock market losses he suffered in October 1987, he retained significant assets including the former marital home, art work, and other securities. The stock market losses did not result in any appreciable change in the husband’s life-style. Under these circumstances, we conclude that the Family Court properly denied his application. Thompson, J. P., Brown, Fiber and Miller, JJ., concur,